DETAILED ACTION
The following is an Allowance in response to application number 14/282,619 filed 10/18/2021 and communication with Applicant Representative Paul Kriz, Reg. No. 45,752 on 12/3/2021 (see attached Interview Summary). Claims 1-6, 8-13, 19, 21, 34, 37-38, 41-42, 44-45, 47-49, 52-55, and 57 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Paul Kriz, Reg. No. 45,752 on 12/3/2021.

In the Claims
	Please cancel claims 16-18, 20, 33, 35-36, 39-40, 46, 50-51, 56 and  amend claims 1, 5, 12, 13, 19, 37, 42, 44, 52, and 57 of the application as follows:
1.	(Currently Amended)  A method comprising: 
receiving parameters specifying a region of interest; 
subdividing the region of interest into a candidate pool of regions; 
selecting 
receiving density information indicating an amount of mobile device usage in each of the multiple geographical regions; 
receiving an overlay image of network support infrastructure from a data interface, the overlay image indicating locations of physical infrastructure available to support installation of wireless access points in the multiple geographical regions[[;]], wherein the overlay image includes an overlay of symbols with respect to the multiple geographical regions, the symbols representing the physical infrastructure, wherein the overlay image includes a proposed location of a respective new wireless access point in a corresponding geographical region;  
utilizing a combination of the density information and the overlay image of network support infrastructure to produce a respective metric for each of the multiple geographical regions, the respective metric indicating a desirability of installing a respective new wireless access point in a corresponding geographical region; and
selecting installation of the respective new wireless access point in the corresponding geographical region depending on a magnitude of the respective metric for the corresponding geographical region. 



2.	(Previously Presented)  The method as in claim 1 further comprising: 
producing the respective metric for each of the corresponding geographical regions to take into account: i) subscription revenue received from subscribers operating mobile devices in the corresponding geographical region, and ii) costs of installing the respective new wireless access point in the corresponding geographical region.  

3.	(Previously Presented)  The method as in claim 2, wherein the respective metric for each of the corresponding geographical regions indicates a degree to which installation of the respective new wireless access point by a wireless network service provider is anticipated to result in a financial gain to the wireless network service provider.  

4.	(Previously Presented)  The method as in claim 3 further comprising: 

producing a second metric, the second metric indicating a corresponding value associated with installing a second wireless access point in a second geographical region;  
displaying a 
displaying, on the map, visual indications that the first geographical region has been assigned the first metric and that the second geographical region has been assigned the second metric. 

5.	(Currently Amended)  The method as in claim 4, wherein the first metric is a different numerical value than the second metric; and 
the method further comprising: 

6.	(Previously Presented)  The method as in claim 2, wherein the costs of installing the respective new wireless access point in the corresponding region takes into account a distance between i) a location of a network resource as specified by the resource information and ii) a location of the respective new wireless access point to be installed in the corresponding geographical region.  

7.	(Canceled)


utilizing the resource information to identify which of the regions in the candidate pool resides within a threshold distance of a corresponding physical network resource available to support installation of the respective new wireless access point.  

9.	(Previously Presented)  The method as in claim 1, wherein selecting the multiple regions from the candidate pool of regions includes: 
utilizing the density information to identify which of the regions in the candidate pool is frequented by more than a threshold number of mobile device users.  

10.	(Previously Presented)  The method as in claim 1, wherein selecting the multiple regions from the candidate pool of regions includes: 
filtering out regions in the candidate pool in which an access point resource is already installed. 

11.	(Previously Presented)  The method as in claim 1, wherein the respective metric for a corresponding geographical region takes into account anticipated costs of installing the respective new wireless access point in the corresponding geographical region and estimated revenues to be generated by installation of the new respective wireless access point in the corresponding geographical region.  

12.	(Currently Amended)  The method as in claim 1 further comprising: 
producing a first metric, the first metric indicating a respective value associated with installing a first new wireless access point in a first geographical region of the multiple geographical regions;  

producing a 
providing visual indications on the map to indicate that the first geographical region has been assigned the first metric and that the second geographical region has been assigned the second metric. 

13.	(Currently Amended) A method comprising: 
receiving density information indicating an amount of mobile device usage in each of 
receiving an overlay image of network support infrastructure from a data interface, the overlay image infrastructure 
utilizing a combination of the density information and the overlay image of network support infrastructure new wireless access point in a corresponding geographical region; 


wherein the respective metric for the corresponding geographical region takes into account presence of consumer-visited businesses located in the corresponding geographical region; 
wherein the overlay image includes an overlay of symbols with respect to representations of the multiple geographical regions, the symbols representing the physical infrastructure;
wherein the overlay image includes a proposed location of the respective new wireless access point in the corresponding geographical region; and 
the method further comprising: selecting installation of the respective new wireless access point in the corresponding geographical region depending on a magnitude of the respective metric for the corresponding geographical region. 

14.	(Canceled)

15.	(Canceled) 

16.	(Canceled)  

17.	(Canceled)

18.	(Canceled)

19.	(Currently Amended)  A system comprising:
a hardware storage resource; and
computer processor hardware coupled to the hardware storage resource, the computer processor hardware operable to: 
receive density information indicating an amount of mobile device usage in each of 
receive an overlay image of network support infrastructure, the overlay image infrastructure 
utilize a combination of the density information and the overlay image of network support infrastructure 
wherein the overlay image includes an overlay of symbols with respect to representations of the multiple geographical regions, the symbols representing the physical infrastructure;
wherein the overlay image includes a proposed location of a respective new wireless access point in a corresponding geographical region;  


produce the respective metric for each of the corresponding geographical regions to take into account: i) subscription revenue received from subscribers operating mobile devices in the corresponding geographical region, and ii) costs of installing the respective wireless access point in the corresponding geographical region; and
wherein the costs of installing a respective wireless access point in the corresponding region takes into account a distance between i) a location of a network resource as specified by the resource information and ii) a location of the respective wireless access point to be installed in the corresponding geographical region; and
wherein the computer processor hardware is further operative to select installation of the respective new wireless access point in the corresponding geographical region depending on a magnitude of the respective metric for the corresponding geographical region. 

20.	(Canceled)

21.	(Previously Presented)  The system as in claim 19, wherein the respective metric for each of the corresponding geographical regions indicates a degree to which 

22.	(Canceled)

23.	(Canceled) 

24.	(Canceled)

25.	(Canceled)  

26.	(Canceled)  

27.	(Canceled)  

28.	(Canceled)  

29.	(Canceled)  

30.	(Canceled)  

31.	(Canceled)  

32.	(Canceled)

33.	(Canceled)

34.	(Previously Presented)  The method as in claim 5, wherein the costs of installing the respective new wireless access point in the corresponding region takes into account a distance between i) a location of a network resource as specified by 

35.	(Canceled) 

36.	(Canceled)

37.	(Currently Amended) The method as in claim 1 further comprising:
displaying a first visual indication in a representation of a first geographical region of the multiple geographical regions, the first visual indication representing a first metric assigned to the first geographical region; and 
displaying a second visual indication in a representation of a second geographical region of the multiple geographical regions, the second visual indication representing a second metric assigned to the second geographical region. 

38.	(Previously Presented) The method as in claim 37, wherein displaying the first visual indication includes displaying a first shading; and
wherein displaying the second visual indication includes displaying a second shading, the second shading different than the first color. 

39.	(Canceled)

40.	(Canceled)

41.	(Previously Presented)  The method as in claim 1 further comprising: 
producing a first metric, the first metric indicating a respective value associated with installation of a first wireless access point in a first geographical region; and


42.	(Currently Amended)  The method as in claim 41, wherein the first metric is a different numerical value than the second metric; and 
the method further comprising: a 

43.	(Canceled)  

44.	(Currently Amended)  The method as in claim 1, wherein the 

45.	(Previously Presented)  The method as in claim 44, wherein the magnitude of the respective metric depends at least in part on a respective amount of mobile device usage in the corresponding geographical region.   

46.	(Canceled)

47.	(Previously Presented)  The method as in claim 9, wherein selecting the multiple geographical regions from the candidate pool of regions includes: 


48.	(Previously Presented)  The method as in claim 47, wherein selecting the multiple regions from the candidate pool of regions includes: 
utilizing the density information to identify which of the regions in the candidate pool is frequented by more than a threshold number of mobile device users.  

49.	(Previously Presented)  The method as in claim 48, wherein selecting the multiple regions from the candidate pool of regions includes: 
filtering out regions in the candidate pool in which an existing access point resource is already installed. 

50.	(Canceled)
 
51.	(Canceled)

52.	(Currently Amended) The method as in claim 1, 
wherein the symbols of the overlay image indicate locations of the physical network resources. 

53.	(Previously Presented) The method as in claim 1, wherein utilizing the combination of the density information and the overlay image to produce the respective metric includes: 
calculating a cost of installing the new wireless access point in the candidate geographical region based on a distance between: i) a first location of 

54.	(Previously Presented) The method as in claim 1, wherein the overlay image is an overlay of the network support infrastructure with respect to the multiple geographical regions.

55.	(Previously Presented) The method as in claim 54, wherein the overlay image indicates boundaries of the multiple geographical regions. 

56.	(Canceled) 

57.	(Currently Amended) The method as in claim 1 
calculating a cost of installing the respective wireless access point in the corresponding geographical region based on a distance between the proposed location and the network support infrastructure; and 
producing the respective metric based at least in part on the calculated cost. 

	

Reasons for Allowance
Claims 1-6, 8-13, 19, 21, 34, 37-38, 41-42, 44-45, 47-49, 52-55, and 57 were pending. Claims 1-6, 8-13, 19, 21, 34, 37-38, 41-42, 44-45, 47-49, 52-55, and 57 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-6, 8-13, 19, 21, 34, 37-38, 41-42, 44-45, 47-49, 52-55, and 57. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed methods and system for wireless network installation analyzing and reporting to include “receiving parameters specifying a region of interest; subdividing the region of interest into a candidate pool of regions; selecting multiple geographical regions from the candidate pool of regions; receiving density information indicating an amount of mobile device usage in each of the multiple geographical regions; receiving an overlay image of network support infrastructure from a data interface, the overlay image indicating locations of physical infrastructure available to support installation of wireless access points in the multiple geographical regions, wherein the overlay image includes an overlay of symbols with respect to the multiple geographical regions, the symbols representing the physical infrastructure, wherein the overlay image includes a proposed location of a respective new wireless access point in a corresponding geographical region; utilizing a combination of the density information and the overlay image of network support infrastructure to produce a respective metric for each of the multiple geographical regions, the respective metric indicating a desirability of installing a respective new wireless access point in a corresponding geographical region; and selecting installation of the respective new wireless access point in the corresponding geographical region depending on a magnitude of the respective metric for the corresponding geographical region.” The closest prior art found to be relevant are the cited Lee, Geller, Jadunandan, and Goldberg references. However, the references, alone and together, fail to disclose all of the limitations of the independent claims. The claims are therefore allowable over the prior art.
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards processes and a machine. Step 2A, prong 1: The amended claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The amended claims recite receiving density information indicating an amount of mobile device usage in each of the multiple geographical regions; receiving an overlay image of network support infrastructure from a data interface, the overlay image indicating locations of physical infrastructure available to support installation of wireless access points in the multiple geographical regions, wherein the overlay image includes an overlay of symbols with respect to the multiple geographical regions, the symbols representing the physical infrastructure, wherein the overlay image includes a proposed location of a respective new wireless access point in a corresponding geographical region;  utilizing a combination of the density information and the overlay image of network support infrastructure to produce a respective metric for each of the multiple geographical regions, the respective metric indicating a desirability of installing a respective new wireless access point in a corresponding geographical region; and selecting installation of the respective new wireless access point in the corresponding geographical region depending on a magnitude of the respective metric for the corresponding geographical region. The amended 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Lee et al, US Patent No. 9,288,689 B2, techniques for configuring a wireless network cloud system comprise the following steps. A density metric is estimated corresponding to at least one given coverage area of a wireless network cloud system. A configuration is determined for one or more network-access components in the given coverage area of the wireless network cloud system in response to the estimated density metric. The determined configuration may then be applied to the one or more network-access components. The density metric may correspond to a user density and/or a traffic density in the given coverage area.
Geller et al, US Publication No. 2015/0215791 A1, a network management application receives input from a subscriber operating a computer device to add a new wireless access point to a network environment. The input specifies a geographical location in which the subscriber requests installation of the new wireless access point in the network environment. The network 
Goldberg et al, US Publication No. 2014/0051451 A1, a graphical user interface displays a proposed site plan of one or more new base stations with respect to existing network infrastructure in a geographical region. While in the field, an installation specialist can perform an in-person survey of the geographical region to determine whether a proposed location is suitable for installation of a wireless base station. The installation specialist may identify an obstacle that would inhibit a newly proposed wireless base station from providing desired coverage if installed at the proposed location. Via input to the graphical user interface, the installation specialist proposes an alternative location in which to install the new base station. A processor performs a validity check and provides feedback indicating whether installation of the new base station at the alternative location is acceptable. The graphical user interface also can support collection of site survey data to monitor progress of the installation.
Jadunandan et al, US Patent No. 9,210,600 B1, a system for managing a cellular wireless communication network. The system comprises a data store that comprises cellular wireless communication performance metrics, a computer, and an application that is stored in a non-transitory memory of the computer and executed by the computer. The application receives a selection of base transceiver stations, retrieves metrics associated with the selected base transceiver stations from the data store, analyzes the metrics associated with the selected base transceiver stations, identifies a low usage base transceiver station that is one of the selected base transceiver stations, wherein the low usage base transceiver station is associated with a usage that is less than a 
Pereira, A cost model for broadband access networks: FTTx versus WiMAX, 2007, this paper presents a cost-model and a tool for the evaluation of broadband access technologies (xDSL, HFC, FTTx, WiMAX, PLC and satellite), and compares two technologies: FTTx and WiMAX. Our tool compares these different access technologies in different scenarios, and examining the capital expense and deployment of building access networks with the same requisite performance using each technology. The cost model is limited to the access part of the network. The results obtained by our evaluation tool give the possibility to compare several BB access technologies, and support the decision about which is the better technological solution for a given scenario. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624